DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, US Pub. 2014/0137210 to Kountouris et al. (hereinafter “Kountouris”)) does not disclose, with respect to claim 1, transmitting, by the transmitter, a carrier signal to a wireless channel, wherein the carrier signal comprises an authentication signal, a pilot signal, and an information signal, the authentication signal is superimposed on the pilot signal, and the wireless channel is the time- varying fading channel; receiving, by the receiver, the carrier signal, and performing blind known interference cancellation (BKIC) processing and differential signal processing on the carrier signal to obtain a target authentication signal, wherein in the BKIC processing, the pilot signal is cancelled through the smoothing technique by using adjacent symbols; obtaining, by the receiver, a reference signal based on a key and the pilot signal, performing the differential signal processing on the reference signal to obtain a reference authentication signal, and calculating a correlation between the target authentication signal and the reference authentication signal to obtain a test statistic; and comparing the test statistic with a prescribed threshold to determine whether the carrier signal is capable of passing authentication as claimed.  Rather, Kountouris teaches a reference authentication preamble based on a key inserted in a physical layer header (Figure 4).  The same reasoning applies to claim 9 mutatis mutandis.  Accordingly, claims 1-6 and 8-11 are allowed.
Baras et al. (US Pub. 2010/0246825) teaches a tag signal superimposed on message (Figure 4).
Zhang et al. (“Blind Known Interference Cancellation with parallel real valued belief propagation algorithm”, 2012 IEEE Global Communications Conference (GLOBECOM) (Page(s): 3807-3812)) teaches using BKIC by cancelling interference by combining adjacent symbols (section III.2 in page 3808).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414